O’SCANNLAIN, Circuit Judge,
concurring in part:
I would affirm Judge Aguilar’s conviction for disclosure of a wiretap under 18 U.S.C. § 2232(c) but would reverse his conviction for obstruction of justice under 18 U.S.C. § 1503. Thus, I concur in the result reached by Judge Hall as to Count Six and in the result reached by Judge Hug as to Count Eight.
As to the appeal of the sentence, we reject the government’s challenge to the district court’s decision to depart downward from the Sentencing Guidelines. However, the court failed to follow the procedure set forth in United States v. Lira-Barraza, 941 F.2d 745 (9th Cir.1991) (en banc). Consequently, we must vacate the sentence on Count Six and remand for resentencing.
I
I agree with Judge Hall that a rational trier of fact could find beyond a reasonable doubt that Judge Aguilar had knowledge of the wiretap application; there clearly was sufficient evidence in the record. Accordingly, I concur in part II.A of her opinion. I also agree that section 2232(c) does not violate the First Amendment as applied to Judge Aguilar. Accordingly, I concur in part II.B of her opinion. I cannot agree, however, with Judge Hall’s analysis of the knowledge instruction in parts II.C and II.D of her opinion. I believe that the district court’s knowledge instruction was erroneous for the reasons set forth by Judge Hug in section C of his opinion; nevertheless, I conclude that the error, fatal as to Count Eight, was harmless as to Count Six.
I believe that Judge Hug’s analysis of the knowledge instruction is correct. Therefore, reversal on both counts is required unless the error was logically harmless beyond any reasonable doubt because the record compels a guilty verdict. United States v. Sanchez-Robles, 927 F.2d 1070, 1075 (9th Cir.1991); see also United States v. Alvarado, 838 F.2d 311, 317 (9th Cir.) (“Application of the harmless error doctrine is appropriate where the evidence of guilt is so overwhelming that a conviction is compelled.”), cert. denied, 487 U.S. 1222, 108 S.Ct. 2880, 101 L.Ed.2d 915 and 488 U.S. 838, 109 S.Ct. 103, 102 L.Ed.2d 78 (1988). Applying any other standard of review to this erroneous instruction would allow for conviction without establishment of knowledge, an essential element of the offense, beyond a reasonable doubt. See In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1072, 25 L.Ed.2d 368 (1970) (due process requires that each element of an offense be proved beyond reasonable doubt). But see United States v. Valle-Valdez, 554 F.2d 911, 915-16 (9th Cir.1977) (noting some confusion in the cases, but observing that errors in jury *642instructions are generally considered non-constitutional and therefore the standard from Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967), need not apply).
A
After examination of the record, I conclude that the error was harmless beyond a reasonable doubt with respect to Count Six, the wiretap count. The evidence of Judge Aguilar’s knowledge consisted of the following:
(1) Both Judge Peckham and Judge Aguilar testified that Judge Peckham had told Judge Aguilar that Chapman’s name had come up “in connection with” a wiretap;
(2) Judge Aguilar saw an FBI agent photographing Chapman outside Aguilar’s house;
(3) Steve Aguilar testified that Judge Aguilar told him that he had overheard at work that Chapman was being wiretapped;
(4) Three months after Judge Aguilar revealed the wiretap to Chapman, he repeatedly told Solomon in recorded conversations that he knew Chapman’s phone was tapped.
The strongest evidence against Judge Aguilar is the transcript of his May 17 conversation with Solomon. Because it postdates Judge Aguilar’s alleged violation of section 2232(c) by more than three months, I am reluctant to assign “overwhelming” weight to this evidence. See Judge Hall’s Opinion, at 622. Nonetheless, the combination of what Judge Peckham told Judge Aguilar and what Judge Aguilar told Steve Aguilar shows conclusively that Judge Aguilar was substantially certain that Chapman had been or was being tapped. It does not appear that Judge Aguilar received any additional information between the disclosure and his self-incriminating statements. I therefore conclude that the erroneous instruction was harmless beyond a reasonable doubt with regard to Count Six.
B
On the other hand, I cannot conclude that the error was harmless beyond a reasonable doubt as to Count Eight, the obstruction of justice count. The obstruction count requires a showing that the defendant knew: (1) that a grand jury was meeting, and (2) that the person tampered with was expected to be called as a witness before the grand jury. United States v. Washington Water Power Co., 793 F.2d 1079, 1084 (9th Cir.1986). There appears to be no room to doubt that Judge Aguilar knew a grand jury was meeting. Solomon told Judge Aguilar, in a recorded conversation on May 26, 1988, one month before the alleged violation, that the FBI had told him a grand jury was in session. Judge Aguilar indicated his understanding of this information by observing, later in the same conversation, “if they subpoena me I may have a problem.”
However, the evidence is considerably thinner that Judge Aguilar knew that the FBI agents to whom he lied were expected to be witnesses before the grand jury. There is no direct evidence at all. Nor do Judge Aguilar’s prevarications support an unequivocal inference of knowledge. It is equally plausible that he hoped his lies would dissuade the government from seeking an indictment against him.
Certainly, as the government points out, the jury could infer that Judge Aguilar, an experienced federal judge, deduced that the investigating FBI agents were likely to be witnesses before the grand jury. The availability of this inference, however, points up the danger of the “high probability” jury instruction. The jury could have concluded that Judge Aguilar did not know the agents were likely witnesses, but should have. In the absence of an instruction precluding conviction for negligence, I cannot be confident the jury did not convict for negligence.
Jury instructions are not to be examined in isolation. Maddox v. City of Los Angeles, 792 F.2d 1408, 1412 (9th Cir.1986). The erroneous knowledge instruction could theoretically have been cured by the trial judge’s instruction on intent to “impede, interfere with or obstruct the functioning of that grand jury.” In my view, however, the intent instruction does not ameliorate the flaw in the knowledge instruction. The jurors may have concluded that Judge Aguilar intended to “obstruct the functioning of the *643grand jury” by inducing the government not to seek an indictment against him. Yet the government does not argue, and I do not believe, that such a showing is sufficient to violate section 1503. I therefore conclude that the erroneous knowledge instruction requires reversal of the conviction on Count Eight.
II
In imposing sentence, the district court assigned Judge Aguilar an offense level of 16,1 which carries a sentence of twenty-one to twenty-seven months and a fine of $5000 to $50,000 for persons in criminal history category I. The court then departed downward and assigned Judge Aguilar an offense level of 10 and sentenced him to two six month terms of imprisonment, to be served concurrently, and fined him $1000 on each count. The government appeals the district court’s downward departure from the Sentencing Guidelines.
Under 18 U.S.C. § 3553(b), the district cour’t must sentence a defendant within the applicable Guidelines range unless “the court finds there exists an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into consideration by the Sentencing Commission in formulating the guidelines that should result in a sentence different from that described.” Here, the court offered the following reasons for its departure:
I do think Judge Aguilar now commences a long course of adversarial proceedings, ... beginning with the Ninth Circuit Judicial Council, with the state and local bar associations, with the House of Representatives, with the United States Senate. Those proceedings will be long, humiliating, and burdensome and may even bring into play a number of events that are not part of the convictions for which he stands convicted before the court at this time. I think that burden is a major and substantial punishment that warrants some degree of departure downward.
The district court emphasized that its willingness to depart was limited only to those features that it believed “are so different and unique with this defendant, ... and are so extensive and will be so enduring that it would be the sort of ground upon which a sentencing commission would favor a court sitting here today using it as a basis for departure.”
Our review of the departure imposed by the district court involves three steps. United States v. Lira-Barraza, 941 F.2d 745, 746-47 (9th Cir.1991) (en banc). First, we must determine whether the district court had the legal authority to depart from the Sentencing Guidelines. Id. at 746. Second, we review for clear error factual findings supporting the existence of the identified circumstance. Id. at 746-47. Third, we must determine whether a six level departure downward was unreasonable. Id. at 747. Here, because the district court’s statement did not include “a reasoned explanation of the extent of the departure founded on the structure, standards and policies of the Act and Guidelines,” id., the district court failed to comply with the underlying requirements of the third step of Lira-Barraza and we must remand.
On remand, the district court may again choose to depart downward based on the additional punishment awaiting Judge Aguilar. The government vigorously contends that the district court does not have the legal authority to do so. We therefore believe that some comment on the appropriateness of departure is warranted.
The district court may depart if it identifies a mitigating circumstance of a kind or to a degree the Commission did not adequately take into account when formulating the Guidelines. Id. at 746. Even if the circumstance is one not adequately considered, the court cannot depart if the circumstance is inconsistent “with the sentencing factors prescribed by Congress in 18 U.S.C. § 3553(a), [and] with the Guidelines.... ” Id.
The mitigating’ circumstance upon which the district court based its downward departure was the additional punishment it anticipated Judge Aguilar would suffer during the course of potential disbarment and impeachment hearings. The government ar*644gues that the Guidelines account for that circumstance in sections 3B1.3 and 3E1.1, which respectively establish an upward adjustment if the defendant has abused a position of trust and a downward adjustment if the defendant accepts responsibility for his actions by resigning his office. See U.S-S.G. §§ 3B1.3, 3E1.1 and comment, (n.l(f)). The court’s ruling, however, was not based solely on the likelihood of impeachment, but on the likelihood that Judge Aguilar will suffer additional punishment throughout the course of several disciplinary hearings. The provisions cited by the government cannot be said to account for this circumstance.
Nor was this departure “inconsistent with the Guidelines’ policy that disparity in sentencing should never be occasioned by socioeconomic factors.” The district court did not rely on socioeconomic status to support its departure. Rather, the district court relied upon a determination that Judge Aguilar, because he is a federal judge, would be subject to punishment in addition to the court-imposed sentence. Judge Aguilar’s job accounts for this extra punishment; the departure was not based on his level of wealth, privilege, or “status in society.”2 Cf. United States v. Lopez, 938 F.2d 1293, 1297 (D.C.Cir.1991). Additional punishment appears to be a valid mitigating factor. Cf. United States v. Lara, 905 F.2d 599, 601-03 (2d Cir.1990) (departure upheld where defendant’s vulnerability required prison officials to place him in solitary confinement, increasing the severity of his punishment).3 Moreover, unlike Judge Hall, we do not consider each particular aspect of the additional punishment facing Judge Aguilar “abstractly and alone,” United States v. Cook, 938 F.2d 149, 153 (9th Cir.1991), but instead recognize the “unique combination of factors” that comprises the mitigating circumstance in this case. Id.
Judge Aguilar, if he is subjected to impeachment proceedings, will suffer additional punishment by the government, imposed in a public, quasi-judicial proceeding. If convicted upon impeachment, not only will he be removed from his otherwise life-tenured position, he will be disqualified from holding any future government appointive position. See United States v. Brown, 381 U.S. 437, 448, 85 S.Ct. 1707, 1714, 14 L.Ed.2d 484 (1965) (“Disqualification from office may be punishment, as in cases of conviction upon impeachment.”) (quoting Cummings v. Missouri, 71 U.S. (4 Wall) 277, 320, 18 L.Ed. 356 (1866)). If convicted upon impeachment, Judge Aguilar will also suffer full forfeiture of his pension rights, a loss of considerable economic significance.4 Unlike most federal officers and employees, an Article III judge’s pension does not vest until he attains at least age sixty-five and meets certain service requirements, typically fifteen years. See 28 U.S.C. § 371. In contrast, had he been an Article I judge such as a bankruptcy judge, or a magistrate judge, Judge Aguilar would have begun vesting upon completion of eight years of service and by now would be nearly fully vested in his right to receive the salary of the office for life beginning at age sixty-five. See 28 U.S.C. § 377. Therefore, unlike an Arti-*645ele I judge, or any other federal official or employee for that matter, an Article III judge who leaves office for any reason prior to the age of sixty-five forfeits all pension rights no matter how many years he may have served. From publicly available material, it appears that Judge Aguilar has served on the bench since 1980; should he leave office before April 15, 1996, the date of his sixty-fifth birthday, he will receive no retirement benefits whatsoever. This will be true whether he resigns voluntarily or suffers impeachment.
Thus, the additional formal punishment to be imposed upon Judge Aguilar as a result of his conviction can be distinguished, both qualitatively and quantitatively, from the “substantial pain and humiliation” suffered by criminal defendants who are “well-known figures in the worlds of government and finance.” For that reason we reject the suggestion that the additional punishment Judge Aguilar will suffer is not “atypical.”5 See U.S.S.G. Ch. 1, Pt. A4(b). While Judge Hall may be right that “well-known figures” of high social standing appear as criminal defendants all too frequently, the criminal conviction of an Article III judge is, thankfully, still a rare occurrence. Notwithstanding the recent impeachments of several federal judges,6 Judge Aguilar is the first convicted federal judge to be sentenced under the Guidelines. As such, his case does not appear to fall within the heartland of cases for which the Guidelines were designed. Moreover, we reiterate that the additional punishment identified by the district court is not based upon Judge Aguilar’s “personal financial hardship,” “foreclosure of career opportunities,” or, especially, “loss of position.” Judge Hall’s Opinion, at 624-25. Thus, we are satisfied that Judge Bechtle had the legal authority to depart; the first element of Lira-Barraza was met.
Lira-Barraza also requires us to review for clear error the district court’s factual findings supporting the existence of the identified circumstance. Lirar-Barraza, 941 F.2d at 746-17. The government argues, in effect, that no factual findings were made as to the possibility that Judge Aguilar might avoid the humiliation of impeachment by resigning. The government’s argument, as to step two, is well taken but may be ultimately moot. On remand, the district court should specifically consider whether other additional punishment, such as forfeiture of pension and disbarment, will result in the event of Judge Aguilar’s potential resignation to avoid impeachment.
“The Guidelines are not a straightjaeket for district judges. They do provide discretion to depart.” Cook, 938 F.2d at 152. Congress has instructed sentencing courts “to provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). In this ease, Judge Hall would have us remand for the imposition of a more severe sentence even though we reverse one count of conviction. To do so without allowing the district court to consider in its discretion the additional formal punishment and the unusual financial ramifications that arise because of the appellant’s job as an Article III judge would violate Congress’s mandate to provide just punishment.
In sum, we agree that additional punishment is a permissible basis for downward departure. We remand, however, for the district court to follow the procedures established in Lira-Barraza. In particular, the court must consciously measure the extent of its departure against the sentencing structure established by the Act and the Guidelines. Lira-Barraza, 941 F.2d at 748.
*646III
In conclusion, I would affirm Judge Aguilar’s conviction as to Count Six, reverse his conviction as to Count Eight, and remand for resentencing in accordance with the foregoing opinion.
ORDER
Sept. 2, 1993.
Before: WALLACE, Chief Judge.
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.

. The district court increased the offense level for Count Six from 12 to 14 for abuse of public trust under U.S.S.G. § 3B1.3. Judge Aguilar was convicted of multiple counts. Therefore, in calculating the combined offense level under U.S.S.G. § 3D 1.4, the district court added two levels, resulting in a combined offense level of 16. Because we vacate one count of conviction, *644§ 3D 1.4 no longer applies. The maximum offense level applicable is 14, rather than 16.


. Although Judge Aguilar's job may constitute one component of his socioeconomic status, see Lopez, 938 F.2d at 1297, unlike Judge Hall, we arc not convinced that one component of his socioeconomic status, his job, defines his socioeconomic status. See Judge Hall’s Opinion, at 624.
We note in passing that, although the Guidelines specifically state that "socioeconomic status” is not a relevant factor in sentence determination, U.S.S.G. § 5H1.10, this court has recently suggested that consideration of socioeconomic "factors” may not always be precluded. United States v. Valdez-Gonzalez, 957 F.2d 643, 649 n. 3 (9th Cir.1992).


. The extra punishment identified by the district court can be distinguished from other collateral effects arising from conviction. For example, our court has held that the likelihood of deportation is not a valid basis for departure. United States v. Alvarez-Cardenas, 902 F.2d 734, 737 (9th Cir.1990); United States v. Ceja-Hernandez, 895 F.2d 544 (9th Cir.1990). These deportation cases, however, are distinguishable in two respects. First, despite its undeniable impact, deportation is not considered punitive. See Galvan v. Press, 347 U.S. 522, 531, 74 S.Ct. 737, 742, 98 L.Ed. 911 (1954). Second, Alvarez-Cardenas involved a drug conviction, and Ceja-Hemandez a conviction for illegal presence in the United States. Deportation as a consequence of the former is not rare, and as a consequence of the latter is the rule. We must therefore assume that the Sentencing Commission took the possibility of deportation into account when determining the appropriate offense level for these crimes. See Ceja-Hernandez, 895 F.2d at 545.


.The right to receive, beginning at age sixty-five, the salary of the office (presently $133,600 per annum) for life, can be calculated from actuarial tables; the value of such annuity is likely to exceed $1.3 million dollars. See 28 U.S.C. § 371(a); cf. 5 U.S.C. § 8339.


. Similarly, a forfeiture proceeding following a drug or racketeering conviction, or a civil damage award after a conviction for a white collar crime, simply is not "atypical.” We cannot presume the Sentencing Commission did not anticipate these common collateral effects of conviction for such crimes when designing the Guidelines.


. See Nixon v. United States, 938 F.2d 239, 248, 250 (D.C.Cir.1991) (Edwards, J., dissenting in part and concurring in judgment) (noting the recent impeachments of Harry E. Claiborne and Alcec Hastings, as well as Walter Nixon), aff'd, - U.S. -, 113 S.Ct. 732, 122 L.Ed.2d 1 (1993); see also United States v. Claiborne, 765 F.2d 784 (9th Cir.1985), cert. denied, 475 U.S. 1120, 106 S.Ct. 1636, 90 L.Ed.2d 182 (1986); United States v. Nixon, 816 F.2d 1022 (5th Cir.), reh'g denied, 827 F.2d 1019 (5th Cir.1987), cert. denied, 484 U.S. 1026, 108 S.Ct. 749, 98 L.Ed.2d 762 (1988); and United States v. Collins, 972 F.2d 1385 (5th Cir.1992), cert. denied, - U.S. -, 113 S.Ct. 1812, 123 L.Ed.2d 444 (1993).